Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 6/29/2021, wherein claims 1, 10, 11, 18 and 19 were amended. Claims 1-15 and 18-22 are pending.

Election/Restrictions
Applicant argues that amended claims 11-15 and 18-22 read on elected species 1. Examiner agrees that all of the claims as currently presented in the claim set filed 6/29/2021 correspond to the elected species 1. Therefore, claims 11-15 and 18-22 are no longer withdrawn from consideration; and all of the claims 1-15 and 18-22 will be examined on their merits at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 11-15 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burford (US 3,317,234).
Regarding claim 1, Burford discloses a blank (See Fig. 3) for forming an article carrier, the blank comprising: a generally planar sheet (sheet formed by layers 12, 14 and 16) comprising: a paperboard substrate (substrate 12) having opposed first and second surfaces; at least one polymer layer (layer 14) 
Regarding claim 2, Burford discloses the first surface faces the lower portion of the article.
Regarding claim 5, Burford discloses a second polymer layer (layer 16) is attached to the second surface.
Regarding claim 6, Burford discloses the paperboard substrate has a thickness of no more than 35 mils (column 4, lines 3-12).
Regarding claim 7, Burford discloses the thickness of the paperboard substrate is no less than 20mils (column 4, lines 3-12).
Regarding claim 8, Burford discloses the polymer layer has a thickness on no more than 3 mils (column 4, lines 3-12).
Regarding claim 9, Burford discloses the thickness of polymer layer is no less than 1 mil (column 4, lines 3-12).
Regarding claim 11, Burford discloses a top engaging carrier (See Fig. 3 and top of Fig. 7) for packaging two or more articles (60) comprising a main panel (panel formed by layers 12, 14 and 16) which comprises at least two article retention structures each having an aperture (18) formed through the main panel for receiving a portion of an article, and a handle structure (at 64 and material surrounding 64) interconnecting the at least two article retention structures, the main panel further comprising two or more tabs (30) formed about a periphery of each of the apertures, each of the apertures defining a first edge of the tabs of the respective apertures, the tabs being hingedly connected 
Regarding claim 12, Burford discloses the circumferential cutline is spaced apart from the radial cutline.
Regarding claim 13, Burford discloses the radial cutline extends substantially radially from the aperture.
Regarding claim 14, Burford discloses the circumferential cutline is circumferentially arranged with respect to the aperture.
Regarding claim 15, Burford discloses at least one of the tabs is connected to an adjacent tab by a connecting portion (material between 28 and 32 in Fig. 5) proximate the circumferential cutline.
Regarding claim 18, Burford discloses a blank (See Fig. 3) for forming a top engaging carrier for packaging two or more articles, the blank comprising a main panel (panel formed by layers 12, 14 and 16) which comprises at least two article retention structures each having an aperture (18) formed through the main panel for receiving a portion of an article, and a handle structure (at 64 and material surrounding 64) interconnecting the at least two article retention structures, the main panel further comprising two or more tabs (30) formed about a periphery of each of the apertures, each of the apertures defining a first edge of the tabs of the respective apertures, the tabs being hingedly connected to the main panel such that the tabs yield out of the plane of the main panel when an article is received in the respective aperture so as to bear against the article, wherein at least one tab is defined at least in 
Regarding claim 19, Burford discloses the circumferential cutline is spaced apart from the radial cutline.
Regarding claim 20, Burford discloses the radial cutline extends substantially radially from the aperture.
Regarding claim 21, Burford discloses the circumferential cutline is circumferentially arranged with respect to the aperture.
Regarding claim 22, Burford discloses at least one of the tabs is connected to an adjacent tab by a connecting portion (material between 28 and 32 in Fig. 5) proximate the circumferential cutline.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Burford (US 3,317,234) as applied to claim 1 above, in view of Mattson et al. (US 2004/0134799). Burford discloses the claimed invention except for the specifics of the at least one polymer layer.  However, Mattson teaches a container carrier formed from a polyethylene terephthalate (PET) material for the purpose of being tear resistant, relatively rigid, and flexible ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one plastic layer of Burford to be formed from a polyethylene terephthalate material as taught by Mattson in order to have tear resistant, relatively rigid, and flexible properties.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burford (US 3,317,234) as applied to claim 1 above, in view of Peterson et al. (US 5,627,150). Burford discloses the claimed invention except for the paperboard substrate comprising a wet strength additive. However, Peterson teaches a container comprising a paperboard material which contains a wet strength additive for the purpose of preventing degradation of the container due to exposure to water or chemicals (column 4, lines 14-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paperboard substrate of Burford to contain a wet strength additive as taught by Peterson in order to prevent degradation due to exposure to water or chemicals.



Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735